The opinion of the court was delivered,
by Woodward, J.
— Accord and satisfaction is a good plea by a debtor to the action of his creditor, but the legal notion of accord is a new agreement on a new consideration to discharge the debtor. And it is not enough that there be a clear agreement or accord, and a sufficient consideration, but the accord must be executed. The plea must allege that the matter was accepted in satisfaction. Mere readiness to perform the accord, or a tender of performance, or even a part performance and readiness to perform the rest, will not do. Such is the law between debtor and creditor.
The exception to these rules, is whore a number of creditors *150agree to accept of a common debtor a composition amounting to less than their entire demand. Such agreements are binding, the consideration for the contract of each creditor being found in the agreement of the other creditors. See the authorities collected in note to 1 Smith’s Leading Cases 448-446, and in Spruneberger v. Dentler, 4 Watts 126, and Rising v. Patterson, 5 Wh. 816.
The only consideration discernible in the agreement alleged in the affidavit of defence in this case, is time. The sum stipulated to be paid in satisfaction of the debt, was to be paid a little sooner than the whole debt would fall due, and that was the consideration for the plaintiff’s promise. There was no other. Granting the sufficiency of this consideration, there was no execution of the accord. There was not even a tender to the plaintiff) but only to his counsel. There was no acceptance by either the plaintiff or his counsel. There was therefore no satisfaction and so no defence, set forth in the affidavit.
Judgment affirmed.